Citation Nr: 0507751	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  98-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include arthritis.

2.  Entitlement to service connection for leg disability 
diagnosed as polyneuropathy.

3.  Entitlement to service connection for disability 
manifested by enlarged lymph nodes under the left arm.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1976 
to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The veteran 
testified before a member of the Board at a personal hearing 
at the Philadelphia RO in January 2005.

The veteran raised the issue of entitlement to service 
connection for erectile dysfunction at his January 2005 Board 
hearing.  The Board notes that the issue of entitlement to 
service connection for impotence was denied by rating 
decision in April 1998, which was not timely appealed.  
Because the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
impotence is not part of the current appeal, it is referred 
to the RO for adjudication.

The issues of entitlement to service connection for cervical 
spine disability, to include arthritis, and entitlement to an 
increased evaluation for lumbosacral strain are remanded to 
the RO via the Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  The medical evidence of record does not show a leg 
disability diagnosed as polyneuropathy that is related to the 
veteran's military service.

2.  The medical evidence of record does not show a disability 
manifested by enlarged lymph nodes under the left arm that is 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  A leg disability diagnosed as polyneuropathy was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A disability manifested by enlarged lymph nodes under the 
left arm was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issues decided herein.  

In September 2001, a letter was sent to the veteran by the 
RO, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although VA examinations on 
file do not include a specific nexus opinion on whether the 
veteran has a disability manifested by enlarged lymph nodes 
under the left arm or a leg disability diagnosed as 
polyneuropathy due to service, none is required in this case.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the 
service-connected issues decided herein. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  Although the veteran testified in January 2005 that 
he saw a private physician in 2002 for his lymph node 
problem, the Board finds that it is unnecessary to attempt to 
obtain this evidence, which is over 18-years after service 
discharge and does not involve a nexus opinion.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Factual Background

The veteran's service medical records reveal that an 
infected tick bite was noted in May 1978.  It was reported 
in April 1979 that the veteran had a 16-month history of 
cellulitis of the left leg possibly resulting from a tick 
bite.  Chronic history of injury to the left leg was 
reported in December 1979.  The veteran complained of leg 
cramps on his August 1983 discharge medical history 
report; however, no physical abnormality was found on 
physical examination.

Enlarged lymph nodes and a leg disability were not noted 
on VA hospitalization in August 1984 or on VA examinations 
in August 1984 and November 1985.

The diagnoses on VA examination in June 1989 included 
neuropathy of both lower extremities to be ruled out.  
However, on VA outpatient neuropathy evaluation in October 
1989, there was no clinical evidence of peripheral 
neuropathy; there were mild findings suggestive of L5 
radiculopathy.

The diagnoses on VA examination in October 1990 included 
rule out neuropathy or radiculopathy involving the left 
lower extremity.  The veteran was to have an 
electromyogram (EMG) to confirm any diagnosis.  However, a 
VA EMG in December 1990 was interpreted as being within 
normal limits.

VA and private medical records dated from May 1991 through 
September 1997 involve the lower back disability but do 
not contain findings related to an enlarged lymph node in 
the left arm or leg disability involving polyneuropathy.

The veteran noted on VA examination in February 1998 that 
he did not have any current lymph gland enlargement.  The 
diagnoses included no evidence of present lymph node 
pathology.  VA skin examination in February 1998 did not 
reveal any abnormality.

The diagnoses on VA orthopedic evaluation in February 1998 
included diabetic polyneuropathy affecting both lower 
extremities.  The examiner concluded that the veteran had 
polyneuropathy due to diabetes.  


The diagnoses on VA spinal evaluation in February 2003 
included diabetic neuropathy.

The veteran testified at his hearing in January 2005 that 
he discovered a lump under his arm in 1979 after he fell 
with a large can of vegetables wedged under the arm, that 
he incurred a leg disability in service as the result of a 
tick bite, and that a private physician examined his 
enlarged lymph nodes in 2002.

Analysis

Although the veteran complained of left leg problems in 
service, attributed to an infected tick bite, there is no 
other diagnosis of left leg impairment in service other than 
by history.  A left leg disability or an enlarged lymph node, 
were not found on discharge physical evaluation in August 
1983.  

The initial post service notation of a left leg disability 
was not until neuropathy of the lower extremities was to be 
ruled out on VA examination in June 1989, which was almost 6 
years after service discharge.  Additionally, VA neurological 
examination in October 1989 and an EMG in December 1990 did 
not find peripheral neuropathy.  In fact, when polyneuropathy 
was diagnosed on VA examination in February 1998, it was 
concluded that the polyneuropathy was due to diabetes, which 
is not a service-connected disorder.  There is no medical 
nexus opinion on file showing a connection between the 
veteran's current polyneuropathy and service, or to a 
service-connected disorder.

With respect to a disability manifested by enlarged lymph 
nodes under the left arm, the Board notes that there is no 
diagnosis of enlarged lymph nodes in service.  The most 
recent skin examination, in February 1998, did not find lymph 
gland enlargement.  Even assuming that a private physician 
examined his enlarged lymph nodes in 2002, as the veteran 
attested to in his hearing before the Board in January 2005, 
there is no medical nexus opinion on file showing a 
connection between enlarged lymph nodes and service.

As there is no diagnosis of polyneuropathy or lymph gland 
enlargement in service and there no medical evidence of a 
nexus between military service and post-service leg 
disability diagnosed as polyneuropathy or disability 
manifested by enlarged lymph glands under the left arm, 
service connection for a leg disability diagnosed as 
polyneuropathy and a disability manifested by enlarged lymph 
glands under the left arm is not warranted.  

Although the veteran has testified that he currently has 
disability manifested by enlarged lymph glands under the left 
arm and leg disability diagnosed as polyneuropathy as a 
result of service, a layman is not competent to comment on 
medical matters such as the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for leg disability diagnosed as 
polyneuropathy is denied.

Service connection for disability manifested by enlarged 
lymph nodes under the left arm is denied.


REMAND

Under the provisions of the VCAA, VA's statutory "duty to 
notify" requires that VA notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
discussing the "duty to notify" provisions of the VCAA and 
discussing the evidence needed to substantiate his claim for 
an increased evaluation for service-connected lumbosacral 
strain.  Consequently, there is no notice to the appellant of 
the division of responsibilities between him and VA in 
obtaining evidence relevant to his claim for an increased 
evaluation for lumbosacral strain and no notice of the 
evidentiary requirements for substantiating the claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

In short, because it is the view of the Federal Circuit Court 
that VA has not fulfilled its obligations under the VCAA, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

The Board would also point out that while the examiner on VA 
examination in February 1998 concluded that it was "more 
likely than not" that the veteran's cervical spine 
degenerative joint disease was due to a neck injury the 
veteran claimed he incurred in service when he fell while 
riding in the back of a truck, this opinion is based on the 
veteran's subjective history, as there is no indication that 
the examiner reviewed the veteran's claims file prior to the 
examination and no other supporting rationale.   

Based on the above, this case is being remanded for the 
following actions:  

1.  Thereafter, the RO must provide 
notice, consistent with the VCAA that 
informs the veteran of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim for 
an increased evaluation for service-
connected lumbosacral strain, (2) that VA 
will seek to provide, and (3) that the 
appellant is expected to provide.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
cervical spine and/or lumbar spine disability 
since February 2003, the most recent medical 
evidence on file.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  

3.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.

4.  The veteran should be afforded a VA 
examination to determine the current nature 
and etiology of any cervical spine disability 
found, to include arthritis, and to determine 
whether the veteran has unfavorable ankylosis 
of his service-connected lumbosacral spine.  
The veteran's VA claims files must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examiner must note that the claims files were 
reviewed.  Any necessary tests or studies 
should be conducted, and all findings must be 
reported in detail and correlated to a 
specific diagnosis.  After a review of the 
service medical records and post service 
medical records, the examiner must provide an 
opinion as to whether any cervical spine 
disability found is related to the veteran's 
military service.  

In addition, the examiner must note whether 
the veteran has unfavorable ankylosis of the 
lumbosacral spine.  The examiner must also 
note the impact of the veteran's service-
connected lumbosacral strain on his 
employment, if he is currently employed, or 
on his employability, if he is not currently 
employed.  

The rationale for all opinions must be 
provided.  If any opinion cannot be provided 
without resort to speculation, it must be so 
noted in the examination report.  A typed 
examination report should be prepared and 
associated with the veteran's VA claims 
folder. 

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for cervical spine 
disability, to include arthritis, and for an 
increased rating for service-connected 
lumbosacral strain, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If either of the benefits sought on 
appeal remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include a discussion of 
the relevance of 38 C.F.R. § 3.321(b)(1) 
(2004) to the increased rating issue on 
appeal.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


